Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a method for encoding multilayer channel data to overcome channel interference. 
The prior art of record, and in particular Yi; Byoung-Ha et al. (US 20070087772 A1, hereafter referred to as Yi), teaches A method for applying an uplink adaptive modulation and coding (AMC) scheme to a base station for performing uplink scheduling for a mobile station in a wireless mobile communication system, comprising the steps of: receiving instantaneous channel quality information and a transmission power value from the mobile station and setting a maximum reception power value; determining a first carrier to interference and noise ratio (CINR) value using the maximum reception power value; determining an average channel quality information value using the instantaneous channel quality information and previously received channel quality information; determining the mobile station to a specific logical region of at least two logical regions set to control signal transmission power and the number of sub-channels to be allocated according to an interference level at which a signal of the mobile station affects an adjacent cell/sector while considering the average channel quality information value; determining the maximum number of sub-channels available in the specific logical region; determining total reception power of the specific logical 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “obtaining statistical characteristics of interferences in a channel in which transmission is to be performed; determining a total number of coding layers of a multilayer coding scheme to be used for the transmission, a code rate and a transmission power of each coding layer of the coding layers which make an indicator of transmission performance in the channel satisfies a predefined requirement under interference having the statistical characteristics; mapping to be transmitted information bits into the coding layers whose number equals the determined total number by mapping each of a plurality of subsets of information bits onto each of the coding layers according to importance levels of the subsets and transmission capabilities of the coding layers; for each coding layer, coding a subset of the information bits mapped onto the coding layer to obtain a coding data stream of the coding layer having a code rate determined for the coding layer; processing the decoded data stream of each coding layer through layer mapping and modulation according to the determined transmission power of each coding layer to obtain a symbol stream to be transmitted; 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A data transmission apparatus, comprising: a processor; a memory coupled to the processor; the memory stores machine-readable instructions executable by the processor to obtain statistical characteristics of interferences in a channel in which transmission is to be performed; determine a total number of coding layers of a multilayer coding scheme to be used for the transmission, a code rate and a transmitting power of each coding layer of the coding layers which make an indicator of transmission performance in the channel satisfies a predefined requirement under interferences having mapped to be transmitted information bits onto the coding layers whose number equals the determined total number by mapping each of the plurality of subsets of information bits onto each of the coding layers according to importance levels of the subsets and transmission cables of the coding layers; for each coding layer, coda subset of information bits mapped onto the coding layer to obtain a coded data stream of the coding layer having a code rate determined for the coding layer; process decoded data stream of each coding layer through layer mapping and modulation according to the determined transmitting power of each coding layer to obtain a symbol stream to be transmitted; and transmit the symbol stream to be transmitted via the channel” as taught by claim 16. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 16.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20120287886 A1 is directed to adaptive control of interference power toward uplink channels and is a good teaching reference.
US 20100067465 A1 is directed to transmission power control were transmission power of downlink channels is controlled to achieve desired reception quality and is a good teaching reference.
US 20070087772 A1 is directed to using an AMC scheme whereby a high coding rate is applied to an MS whose channel state is relatively good, but applies a low order modulation scheme and a low coding rate to an MS whose channel state is relatively bad and is a good teaching reference.
US 20060210001 A1 is directed to adaptive assignment of data rate and transmission power for each terminal of the set of terminals and is a good teaching reference.
US 20040166887 A1 is directed to using channel quality information to efficiently assign wireless terminal segments in a channel based on the acceptable level of 
US 20040095880 A1 is directed to the use of channel information indicating interceptor interference and other interference to adaptively control transmission power and channel allocation and is a good teaching reference.
US 20030083090 A1 is directed to link adaptive techniques of controlling data rate according to channel conditions or carrier to interference information to increase channel throughput and is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112